UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                                No. 98-41259
                             Consolidated with
                                  98-41290


                         UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                     v.

                            JOSE AMADOR SILVAS,

                                               Defendant-Appellant.


            Appeal from the United States District Court
                 for the Southern District of Texas
                   (C-98-CR-171-1 & L-93-CR-91-1)

                             December 6, 1999

Before JONES and DENNIS, Circuit Judges, and PRADO*, District Judge.

PER CURIAM:*

           The   court    has   carefully   considered    the   briefs    and

excellent oral arguments of counsel in light of the record and,

having done so, finds no clear error of fact in the district

court’s determination that the license plate was sufficiently

damaged and blurred that the police officer had probable cause to

believe that state law was being violated.          As a result, the stop

of Silvas’ vehicle was constitutional, and his conviction for

transporting illegal aliens is AFFIRMED.

  *
      District Judge of the Western District of Texas, sitting by designation.
  *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
AFFIRMED.




            2